            Case 2:18-cr-00131-RAJ Document 1330 Filed 06/19/20 Page 1 of 2




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR18-131RAJ
11
                            Plaintiff                  ORDER TERMINATING
12                                                     DEFENDANT=S
                       v.
13                                                     PARTICIPATION IN DREAM
      TIFFANY YOUNGER,                                 PROGRAM AND DISMISSING
14                                                     CRIMINAL CHARGES BASED ON
                            Defendant.                 SUCCESSFUL COMPLETION
15                                                     OF DREAM PROGRAM
16
17         On February 26, 2018, the Defendant entered a guilty plea to Count 1 of a
18 Superseding Indictment charging her with conspiring to distribute controlled substances.
19 Dkt. No. 618. The plea was entered pursuant to a plea agreement. Dkt. No. 621.
20 Subsequent to entry of the guilty plea, the Defendant was accepted to participate in the
21 Drug Reentry Alternative Model (DREAM) program. Dkt. No. 641. The Defendant
22 executed a contract memorializing her acceptance and participation in the program. Dkt.
23 No. 642.
24         The DREAM Executive Review Team, including the undersigned United States
25 District Judge, have determined that the Defendant has successfully complied with the
26 program requirements set forth in the DREAM contract. Having made this determination,
27 the Court hereby orders that:
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                        UNITED STATES ATTORNEY
                                                                         700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                         SEATTLE, WASHINGTON 98101
     YOUNGER/CR18-131RAJ - 1                                                   (206) 553-7970
           Case 2:18-cr-00131-RAJ Document 1330 Filed 06/19/20 Page 2 of 2




1         1. Defendant’s participation in the DREAM program is terminated;
2         2. On Defendant’s request, her previously entered guilty plea is withdrawn
3            pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
4            finding a fair and just reason having been demonstrated by Defendant’s
5            successful completion of the DREAM program; and
6         3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
7            the criminal charges filed against the Defendant in the above-captioned case
8            are dismissed with prejudice with good cause having been shown by
9            Defendant’s successful completion of the DREAM program.
10
11        DATED this 19th day of June 2020.
12
13                                                A
14                                                The Honorable Richard A. Jones
15                                                United States District Judge
                                                  Western District of Washington
16                                                DREAM Judicial Officer
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                      UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                       SEATTLE, WASHINGTON 98101
     YOUNGER/CR18-131RAJ - 2                                                 (206) 553-7970
